 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 1 of 10 PageID #: 2772



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BECKLEY

UNITED STATES OF AMERICA

v.                                  CRIMINAL ACTION NO. 5:17-00113-002

DETRIA CARTER

                     MEMORANDUM OPINION AND ORDER

     Pending before the court are defendant’s motion for

compassionate release, (ECF No. 674), and her motion requesting

disposition on her motion for compassionate release.           (ECF No.

677.)   Defendant requests compassionate release in light of the

COVID-19 pandemic.     For the following reasons, the court DENIES

defendant’s motion for compassionate release and DENIES as moot

her motion requesting disposition.

I.   Background

     Defendant is 35 years old.       She states that she suffers

from sarcoidosis, which is a systemic inflammatory disease that

particularly affects the lungs.       See Sarcoidosis, Mayo Clinic

(accessed Aug. 12, 2020), https://www.mayoclinic.org/diseases-

conditions/sarcoidosis/symptoms-causes/syc-20350358.           The most

serious development of sarcoidosis is pulmonary fibrosis, which

consists of damaged and scarred lung tissue, and occurs in about

20% of sarcoidosis cases and can be fatal.         See Karen C.

Patterson and Mary E. Strek, Pulmonary Fibrosis in Sarcoidosis.
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 2 of 10 PageID #: 2773



Clinical Features and Outcomes, 10 ANNALS AM. THORACIC SOC. 362

(2013).

      On December 18, 2017, defendant pled guilty to possession

with intent to distribute 500 grams or more of cocaine, in

violation of 21 U.S.C. 841(a)(1).        (ECF No. 439.)     This court

sentenced defendant on July 7, 2018, to 151 months of

incarceration, and defendant was ordered to surrender for

service of sentence by August 1, 2018.        (ECF No. 549.)      As of

August 2020, defendant has served under 25% of her sentence.

      Defendant is currently incarcerated at FPC Alderson in

Alderson, West Virginia.      As of August 11, 2020, the Bureau of

Prisons (“BOP”) website lists FPC Alderson as having no current

COVID-19 cases.    See COVID-19 Cases, Federal Bureau of Prisons

(updated August 11, 2020), https://www.bop.gov/coronavirus/.

      On April 9, 2020 and May 2, 2020, defendant petitioned the

Warden at FPC Alderson for compassionate release due to COVID-

19.   (ECF No. 674.)    Defendant states that the Warden denied her

request.   (ECF No. 677.)     Defendant has not stated whether she

exhausted the administrative remedies process following the

Warden’s denial of her request.

II.   Analysis

           a. Exhaustion

      The First Step Act empowers criminal defendants to request

that courts grant them compassionate release pursuant to 18

                                     2
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 3 of 10 PageID #: 2774



U.S.C § 3582(c).    But before they make such requests to the

court, defendants must first ask the BOP via the administrative

process and give the BOP thirty days to respond.          See id. §

3582(c)(1)(A).    Upon such a motion from the BOP or from a

defendant (after either the BOP denies the request or thirty

days has elapsed since the request was filed), a court “may

reduce the term of imprisonment.”        Id. § 3582(c)(1)(A)(i).

     Here, the BOP denied defendant’s request, but defendant has

not shown that she has fully exhausted all administrative

remedies to appeal the denial of her request.          Thirty days have

passed since defendant filed her request to the Warden.            In

situations where the Warden has denied a request within 30 days,

some courts have required full exhaustion of the administrative

remedy process before considering a motion for compassionate

release under 18 U.S.C. § 3582.       See, e.g., United States v.

Soliz, 2020 WL 2487563, at *2 (W.D. Va. May 14, 2020) (“[W]hen a

warden denies an inmate's request within 30 days, the inmate

needs ‘to exhaust his administrative remedies to appeal the

warden's denial before filing.’”) (quoting United States v.

Brummett, 2020 WL 1492763, at *1 (E.D. Ky. Mar. 27, 2020), and

citing other district court cases).

     However, the majority of district courts, as well as the

only Circuit Courts of Appeals that have considered this issue

at this point, have ruled that prisoners who seek compassionate

                                     3
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 4 of 10 PageID #: 2775



release under Section 3582 are not required to fully exhaust all

administrative remedies available to them, so long as 30 days

have passed from the Warden’s receipt of the request.           See,

e.g., United States v. Alam, 960 F.3d 831, 834-36 (6th Cir.

2020) (“Prisoners who seek compassionate release have the option

to take their claim to federal court within 30 days, no matter

the appeals available to them. . . . [P]risoners can pursue

administrative review.     If that also comes up short (or if 30

days pass), prisoners have the option to go to federal court.”);

United States v. Harris, 812 F. App'x 106, 107 (3d Cir. 2020);

United States v. Carter, 2020 WL 3458598, at *2-4 (S.D.W. Va.

June 25, 2020) (Goodwin, J.) (explaining that the text of

Section 3582 and the purpose of compassionate release allows

prisoners to petition the court for compassionate release).

     This court agrees with the majority view.          If 30 days have

passed since the Warden has received a request, inmates are not

required to fully exhaust administrative remedies before

petitioning a court for compassionate release.          This is true

whether the Warden has denied the request or has simply not

responded to it within the 30-day window.

     Section 3582 requires “exhaustion of all administrative

rights . . . or the lapse of 30 days from the warden's receipt

of the inmate's request for compassionate release, whichever is

earlier.”   18 U.S.C. § 3582(c)(1)(A) (emphasis added).           Unlike

                                     4
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 5 of 10 PageID #: 2776



many other statutory exhaustion provisions that require

exhaustion of all administrative remedies before a claim can be

brought in court, “Section 3582 provides an alternative.”

United States v. Wright, 2020 WL 1922371, at *2 (S.D.N.Y. Apr.

20, 2020); see also United States v. Underwood, 2020 WL 1820092,

at *2 (D. Md. Apr. 10, 2020).       “This alternative suggests that

the Congress recognized that even if compassionate release

requests cannot always await the full administrative process to

be completed, the BOP should have at least 30 days to act on

such a request.”    Id.; see also Carter, 2020 WL 3458598, at *2

(“[T]he ‘lapse of 30 days’ provision has nothing to do with

whether the warden grants or denies the inmate's request for

compassionate release, but simply sets the amount of days an

inmate has to wait before petitioning the court”); United States

v. Haney, __ F. Supp. 3d __, 2020 WL 1821988, at *3 (S.D.N.Y.

Apr. 13, 2020) (“Importantly, § 3582(c)(1)(A) does not contain

an exhaustion requirement in the traditional sense.”).

     Therefore, having found that defendant satisfies the

statute’s requirement that 30 days have lapsed since the

Warden’s receipt of her request, this court will now consider

whether defendant has demonstrated that she meets the factors

meriting compassionate release.




                                     5
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 6 of 10 PageID #: 2777



           b. Extraordinary and Compelling Reasons

     Congress has restricted the power of courts to modify a

term of imprisonment once it has been imposed except when

“extraordinary and compelling reasons warrant such a reduction”

and when “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”          18 U.S.C. §

3582(c)(1)(A).    Thus, to warrant compassionate release,

defendant must show that:      (1) extraordinary and compelling

reasons warrant a sentence reduction; (2) she is not a danger to

the safety of others or the community; and (3) the reduction

satisfies the sentencing factors in 18 U.S.C. § 3553(a).            See

id.; see also USSG §§1B1.13(1)(A),(2).        All three factors must

be present.

     Other district courts, in considering whether extraordinary

and compelling reasons for a sentence reduction exist in light

of COVID-19, have considered the age of the prisoner, the

severity and documented history of the defendant’s health

conditions, and the proliferation and status of infections in

the prison facility.     United States v. Brady, 2020 WL 2512100,

at *3 (S.D.N.Y. May 15, 2020) (citing and gathering cases).

Thus, compassionate release motions amid the COVID-19 pandemic

require a “fact-intensive” inquiry.        See United States v.

Shakur, 2020 WL 1911224, at *1 (S.D.N.Y. Apr. 20, 2020).



                                     6
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 7 of 10 PageID #: 2778



     Defendant is 35 years old, and thus her age does not place

her at risk for serious complications from COVID-19.           She does

suffer from sarcoidosis, however.        It is unclear to the court

whether defendant also actually has pulmonary fibrosis, or

whether it is merely a possible future consequence of her

sarcoidosis.   According to the CDC, persons with pulmonary

fibrosis “might be at an increased risk for severe illness from

COVID-19.”   See Coronavirus Disease 2019 (COVID-19), People with

Certain Medical Conditions, Ctrs. For Disease Control &

Prevention (updated July 30, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.          Regardless of

whether defendant actually has pulmonary fibrosis, the court

will assume at this stage that defendant – due to her

sarcoidosis and risk of pulmonary fibrosis - is at a higher risk

of health problems resulting from COVID-19.

     While defendant may have an increased risk of severe

illness from COVID-19, defendant is not currently at risk of

contracting COVID-19 at her place of incarceration because there

are no active COVID-19 cases at FPC Alderson.          This lack of

cases at her place of incarceration is a bar against

compassionate release:     defendant would have to first contract

COVID-19 for her increased risk of serious illness resulting

from COVID-19 to come into play as an extraordinary and

                                     7
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 8 of 10 PageID #: 2779



compelling reason.     See, e.g., United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in

society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate

release”); United States v. Feiling, 2020 WL 1821457, at *7

(E.D. Va. Apr. 10, 2020) (declining to find extraordinary and

compelling circumstances where defendant, though having

significant health problems, was incarcerated at a facility that

had zero confirmed COVID-19 cases).

     Defendant cannot show a particularized risk of contracting

COVID-19, and the court therefore finds there are not

“extraordinary and compelling reasons” present, within the

meaning of 18 U.S.C. § 3582(c)(1)(A), to support a reduced

sentence or early release.

            c. 18 U.S.C. § 3553(a) Sentencing Factors

     In any event, the sentencing factors under 18 U.S.C. §

3553(a) also do not weigh in favor of reducing defendant’s

sentence.    These factors include (i) “the nature and

circumstances of the offense and the history and characteristics

of the defendant”; (ii) the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense; to

adequately deter criminal conduct; to protect the public from

further crimes of the defendant; and to provide the defendant

                                     8
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 9 of 10 PageID #: 2780



with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner; (iii)

“the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of

similar conduct”; (iv) the sentencing guidelines; and (v) “the

need to provide restitution to any victims of the offense.”             18

U.S.C. § 3553(a).

     Defendant’s crimes were indisputably serious:           she pled

guilty to possession with intent to distribute 500 grams or more

of cocaine.   (See ECF No. 549.)      And, at this point, defendant

has served less than 25% of her sentence.         See, e.g., United

States v. Colonna, 2020 WL 2839172, at *4 (S.D. Fla. June 1,

2020) (holding that a modification of defendant’s sentence is

unwarranted in part because defendant had served less than 25%

of the sentence); United States v. Linder, 2020 WL 2793089, at

*4 (W.D. Pa. May 29, 2020) (same); United States v. Singui, 2020

WL 2523114, at *5 (C.D. Cal. May 18, 2020) (same).           Therefore,

granting defendant’s motion for compassionate release would be

inconsistent with the sentencing factors set forth in § 3553(a).

III. Conclusion

     Given the absence of COVID-19 at FPC Alderson, the

seriousness of defendant’s offense, and the fact that she has

served under 25% of her sentence, the court concludes that

release under 18 U.S.C. § 3582(c)(1)(A) is not warranted.

                                     9
 Case 5:17-cr-00113 Document 680 Filed 08/12/20 Page 10 of 10 PageID #: 2781



Defendant’s motion for compassionate release, (ECF No. 674), is

DENIED, and her motion requesting disposition, (ECF No. 677), is

DENIED as moot.

     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, the Warden at FPC

Alderson in Alderson, West Virginia, and the Probation Office of

this court.

    It is SO ORDERED this 12th day of August, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                      10
